
	
		II
		110th CONGRESS
		1st Session
		S. 895
		IN THE SENATE OF THE UNITED STATES
		
			March 15, 2007
			Mrs. Clinton introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend titles XIX and XXI of the Social Security Act to
		  ensure that every child in the United States has access to affordable, quality
		  health insurance coverage, and for other purposes.
	
	
		1.Short title; amendments to
			 Social Security Act; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Children's Health First
			 Act.
			(b)Amendments to
			 social security actExcept as otherwise specifically provided,
			 whenever in this Act an amendment is expressed in terms of an amendment to or
			 repeal of a section or other provision, the reference shall be considered to be
			 made to that section or other provision of the Social Security Act.
			(c)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; amendments to Social Security Act; table
				of contents.
					Title I—Options for Affordable Coverage for All
				Children
					Subtitle A—Expanded Coverage of Children Under SCHIP and
				Through Employer-Sponsored Coverage
					Sec. 101. State option to expand coverage of children under
				SCHIP.
					Sec. 102. Authority for States to offer purchase of coverage
				for uncovered children under SCHIP.
					Sec. 103. Support for employment-based coverage of children
				eligible for SCHIP or Medicaid.
					Sec. 104. Modification of prohibition on
				coverage of children of State employees.
					Subtitle B—Ensuring Dependable Coverage for All
				Children
					Sec. 111. Improving benchmark coverage options.
					Sec. 112. Requiring coverage of EPSDT
				services, including dental services, and federally-qualified health services
				and improving coverage of additional categories of services.
					Sec. 113. Clarification of requirement to provide EPSDT
				services for all children in benchmark benefit packages under
				Medicaid.
					Sec. 114. Medicaid-SCHIP
				Payment Advisory Commission.
					Subtitle C—Ensuring a Fair Partnership
					Sec. 121. Increase in FMAP for medical assistance for children
				for States that expand coverage of children.
					Subtitle D—State Options for Additional Coverage
				Expansions
					Sec. 131. Optional coverage of older children under Medicaid
				and SCHIP.
					Sec. 132. Optional coverage of legal immigrants under the
				Medicaid program and SCHIP.
					Sec. 133. State option to expand or add coverage of certain
				pregnant women under SCHIP.
					Title II—Removal of Other Barriers to Coverage
					Sec. 201. Establishment of new base SCHIP allotments that are
				responsive to increases in health care costs and enrollment
				expansions.
					Sec. 202. 2-year initial availability of SCHIP
				allotments.
					Sec. 203. Redistribution of unused allotments to address State
				funding shortfalls.
					Sec. 204. Incentives for school-based outreach and
				enrollment.
					Sec. 205. Medicaid citizenship documentation
				requirements.
					Sec. 206. State option to provide for express
				lane and simplified determinations of a child’s financial eligibility
				for medical assistance under Medicaid or child health assistance under
				SCHIP.
					Sec. 207. Information technology connections to improve health
				coverage determinations.
					Sec. 208. Encouraging culturally appropriate enrollment
				practices.
					Sec. 209. Model of Interstate coordinated enrollment and
				coverage process.
					Sec. 210. Elimination of counting medicaid child presumptive
				eligibility costs against title XXI allotment.
					Sec. 211. Authority for qualifying States to use portion of
				SCHIP allotment for any fiscal year for certain medicaid
				expenditures.
					Sec. 212. Application of
				Medicaid outreach procedures to all pregnant women and children.
					Title III—Effective Date
					Sec. 301. Effective date.
				
			IOptions for
			 Affordable Coverage for All Children
			AExpanded Coverage
			 of Children Under SCHIP and Through Employer-Sponsored Coverage
				101.State option to
			 expand coverage of children under SCHIP
					(a)Option for
			 coverage of children up to 400 percent of poverty lineSection 2110(c)(4) (42 U.S.C. 1397jj(c)(4))
			 is amended by inserting (or, at the option of the State, any percentage
			 up to 400 percent) after 200 percent.
					(b)Ensuring funding
			 for State eligibility expansion
						(1)In
			 generalSection 2105 (42 U.S.C. 1397dd) is amended by adding at
			 the end the following new subsection:
							
								(i)Funding for
				child health assistance for coverage expansion States
									(1)In
				generalNotwithstanding section 2104, in the case of a State that
				has elected the option under section 2110(c)(4) to apply for a calendar quarter
				in a fiscal year a percentage that is 400 percent and that meets the
				requirement of paragraph (2) (relating to no limitation on enrollment), the
				allotment determined for the State for such fiscal year under section 2104
				shall be increased by such sums as are necessary for making payments to the
				State for expenditures described in subsection (a)(1).
									(2)No limitation on
				enrollmentThe requirement of
				this paragraph with respect to a State for a calendar quarter is that the State
				does not impose, with respect to the enrollment under the State child health
				plan of targeted low-income children during the quarter, any enrollment cap or
				other numerical limitation on enrollment, any waiting list, any procedures
				designed to delay the consideration of applications for enrollment, or similar
				limitation with respect to enrollment.
									(3)AppropriationThere
				is appropriated, out of any money in the Treasury not otherwise appropriated,
				such sums as may be necessary for the purpose of paying a State described in
				paragraph (1) for each calendar quarter described in such paragraph, an amount
				equal to the enhanced FMAP of expenditures described in such paragraph and
				incurred during such
				quarter.
									.
						(2)Conforming
			 amendmentsSection 2104 (42 U.S.C. 1397dd) is amended—
							(A)in subsection (a),
			 by striking subsection (d) and inserting  subsections (d)
			 and (h) and section 2105(i);
							(B)in subsection
			 (b)(1), by striking subsection (d) and inserting 
			 subsections (d) and (h) and section 2105(i); and
							(C)in subsection
			 (c)(1), by striking subsection (d) and inserting 
			 subsections (d) and (h) and section 2105(i).
							102.Authority for
			 States to offer purchase of coverage for uncovered children under
			 SCHIP
					(a)In
			 generalTitle XXI (42 U.S.C.
			 1397aa et seq.) is amended by adding at the end the following new
			 section:
						
							2111.Authority for
				States to offer purchase of coverage for uncovered children who are not
				otherwise eligible for assistance under schip or medicaid
								(a)Authority To
				offer purchase of coverage
									(1)Option for
				States with income eligibility level of at least 200, but not 400,
				percentSubject to the
				succeeding provisions of this section, in the case of a State that meets the
				requirement of section 2105(i)(2) for a calendar quarter and that has elected
				to apply an income eligibility level under section 2110(c)(4) that is at least
				200 percent, but not 400 percent, of the poverty line for the calendar quarter,
				the State may permit during the calendar quarter the purchase of coverage under
				this title by families, employers, or others (under the same terms of the plan
				that apply to targeted low-income children) for an uncovered child who would be
				eligible to be a targeted low-income child but whose family income exceeds such
				level.
									(2)Requirement for
				States with 400 percent income eligibility levelIn the case of a
				State that meets the requirement of section 2105(i)(2) for a calendar quarter
				and that has elected to apply an income eligibility level under section
				2110(c)(4) that is 400 percent of the poverty line for the calendar quarter,
				the State shall permit during the quarter the purchase of coverage described in
				paragraph (1).
									(b)Community-rated, actuarially based
				premiumThe premium imposed
				for coverage of a child pursuant to subsection (a) shall not exceed a
				community-rated premium that reflects the actuarial average cost of providing
				coverage under the State child health plan to enrollees who are
				children.
								(c)State option
				regarding limitation on cost-sharing
									(1)In
				generalIn the case of
				children covered under the plan by reason of purchasing such coverage pursuant
				to subsection (a), the State may elect in applying the limitation on
				cost-sharing described in section 2103(e)(3)(B) (including to children who are
				provided benefits in the manner described in section 2103(e)(4)) not to apply
				such limitation with respect to some or all of the premiums imposed for the
				purchase of such coverage.
									(2)Rule of
				constructionNothing in paragraph (1) shall be construed as
				prohibiting an employer from providing an employee with financial benefits to
				offset the cost of premiums and cost-sharing imposed with respect to the
				purchase of coverage of a child pursuant to subsection (a).
									(d)No federal
				matching payment availableNo payments shall be made under
				section 2105(a) (other than under clauses (iii) and (iv) of paragraph (1)(D))
				with respect to child health assistance provided under the State child health
				plan to children covered under the plan by reason of purchasing such coverage
				pursuant to this
				section.
								.
					(b)Conforming
			 amendments
						(1)Section
			 2110(b)(1)(B) (42 U.S.C. 1397jj(b)(1)(B)) is amended—
							(A)in clause (i), by
			 striking or at the end;
							(B)in clause (ii), in
			 the matter before subclause (I), by inserting who before
			 is;
							(C)in clause
			 (ii)(III), by striking and and inserting or;
			 and
							(D)by adding at the
			 end the following new clause:
								
									(iii)who is a child with respect to
				whom coverage is purchased under section 2111(a);
				and
									.
							(2)Section 2103(e)
			 (42 U.S.C. 1397cc) is amended—
							(A)in paragraph
			 (3)(B), by striking and (2) and inserting , (2), and
			 section 2111(d); and
							(B)in paragraph (4),
			 by striking Nothing and inserting Subject to 2111(d)(2),
			 nothing.
							103.Support for
			 employment-based coverage of children eligible for SCHIP or Medicaid
					(a)Subsidies for
			 employment-based coverage
						(1)Under
			 SCHIPSection 2105 (42 U.S.C. 1397ee) is amended—
							(A)in subsection
			 (a)(1)(D)—
								(i)by
			 striking and at the end of clause (iii);
								(ii)by
			 redesignating clause (iv) as clause (v); and
								(iii)by
			 inserting after clause (iii) the following new clause:
									
										(iv)payments for
				employment-based coverage under subsection (c)(2)(C);
				and
										;
								(B)in subsection
			 (c)(2)(A), by inserting (other than under clause (iv) of such
			 paragraph) after of such subsection; and
							(C)in subsection
			 (c)(2), by adding at the end the following new subparagraph:
								
									(C)Subsidies for
				employment-based coverage
										(i)In
				generalIn the case of a
				State that has elected the option under section 2110(c)(4) to apply for a
				calendar quarter a percentage that is 400 percent and that meets the
				requirement of subsection (i)(2) for the calendar quarter, subject to clause
				(ii), the limitation under subparagraph (A) on expenditures shall not apply to
				a payment for the provision of health benefits coverage during the calendar
				quarter under a group health plan for an employer premium assistance eligible
				child (and to supplemental benefits described in subclause (II)) if the State
				demonstrates to the satisfaction of the Secretary that—
											(I)the actuarial
				value of the health benefits coverage (as determined pursuant to section
				2103(c)(4)) is at least equal to the actuarial value of the child health
				assistance provided under the State child health plan for children with the
				same (or comparable) family income and the group health plan does not
				discriminate in its coverage of employer premium assistance eligible children
				on the basis of health status; and
											(II)the State will
				provide supplemental benefits for employer premium assistance eligible children
				under the State child health plan in accordance with section 2110(b)(5) in
				order that such supplemental benefits, in combination with such coverage,
				provides the same benefits as would be available under the child health plan to
				the child if section 2110(b)(1)(C) did not apply to the child.
											(ii)Limitation on
				federal matching paymentsNo
				payment shall be made under subsection (a) with respect to a payment described
				in clause (i) for coverage of a child insofar as the payment exceeds 50 percent
				of the amount of expenditures that the State would have otherwise incurred for
				providing child health assistance for such child if the child were a targeted
				low-income child.
										(iii)Employer
				premium assistance eligible child definedFor purposes of clause
				(i), the term employer premium assistance eligible child means a
				child who is covered under a group health plan, who is not eligible for medical
				assistance under the State plan under title XIX, and who would satisfy the
				requirements for being a targeted low-income child under the State child health
				plan if the condition described in subparagraph (C) of section 2110(b)(1) did
				not
				apply.
										.
							(2)Reference to
			 existing medicaid authorityFor provisions relating to authority
			 of State Medicaid plan to provide payment to employers for enrollment of
			 Medicaid-eligible children in a group health plan, and requiring the continued
			 provision of medical assistance to supplement coverage under such plan, see
			 section 1906 of the Social Security Act (42 U.S.C. 1396e).
						(b)State provision
			 of supplemental SCHIP benefits in case of children covered under group health
			 plans
						(1)In
			 generalSection 2110(b) (42 U.S.C. 1397jj(b)) is amended—
							(A)in paragraph
			 (1)(C), by inserting , subject to paragraph (5), after
			 under title XIX or; and
							(B)by adding at the
			 end the following new paragraph:
								
									(5)State provision
				of supplemental benefits in case of children covered under group health
				plans
										(A)Requirement for
				children enrolled under subsidized employment-based coverageIn the case of a State that provides
				payment under section 2105(c)(2)(C) for health benefits coverage for a child
				enrolled in a group health plan, the requirement of paragraph (1)(C) shall not
				apply to such child, but the child health assistance under this title shall be
				limited to—
											(i)benefits for items
				or services that are not covered, or are only partially covered, under such
				plan; and
											(ii)protection
				against incurring out-of-pocket costs (including premiums) in excess of the
				limitations otherwise applicable to a targeted low-income child with the same
				family income.
											(B)Option for other
				childrenFor children not described in subparagraph (A), a State
				may waive the requirement of paragraph (1)(C), with respect to children within
				one or more classes or categories of children specified by the State, in the
				case of a child covered under a group health plan in order to provide child
				health assistance—
											(i)for items or
				services that are not covered, or are only partially covered, under such plan;
				or
											(ii)to protect
				against incurred out-of-pocket costs (including premiums) exceeding the
				limitations otherwise applicable to a targeted low-income child with the same
				family income.
											(C)EligibilityIn
				applying subparagraph (B), a State may limit the application of the waiver
				under such subparagraph to children whose family income does not exceed a level
				specified by the State, which may not exceed the maximum income level otherwise
				established for other children under the State child health plan.
										(D)Continued
				application of duty to prevent substitution of existing
				coverageNothing in this paragraph shall be construed as
				modifying the application of section 2102(b)(3)(C) to a
				State.
										.
							(2)Application of
			 enhanced match under medicaidSection 1905 (42 U.S.C. 1396d) is
			 amended—
							(A)in subsection (b),
			 in the fourth sentence, by striking subsection (u)(3) and
			 inserting (u)(3), or (u)(4); and
							(B)in subsection (u),
			 by redesignating paragraph (4) as paragraph (5) and by inserting after
			 paragraph (3) the following new paragraph:
								
									(4)For purposes of subsection (b), the
				expenditures described in this paragraph are expenditures for items and
				services for children described in section
				2110(b)(5).
									.
							(3)Application of
			 secondary payor provisionsSection 2107(e)(1) (42 U.S.C.
			 1397gg(e)(1)) is amended—
							(A)by redesignating
			 subparagraphs (B) through (D) as subparagraphs (C) through (E), respectively;
			 and
							(B)by inserting after
			 subparagraph (A) the following new subparagraph:
								
									(B)Section
				1902(a)(25) (relating to coordination of benefits and secondary payor
				provisions) with respect to benefits provided under section
				2110(b)(5).
									.
							104.Modification
			 of prohibition on coverage of children of State employeesSection 2110(b)(2)(B) (42 U.S.C.
			 1397jj(b)(2)) is amended—
					(1)by striking is eligible and
			 inserting would be eligible; and
					(2)by inserting
			 (as in effect on March 1, 2007) after
			 plan.
					BEnsuring Dependable
			 Coverage for All Children
				111.Improving
			 benchmark coverage options
					(a)Limitation on
			 use of secretary-approved coverageSection 2103(a)(4) (42 U.S.C. 1397cc(a)(4))
			 is amended by striking the period at the end and inserting , but only if
			 such determination was made before March 1, 2007..
					(b)Requirement for
			 most popular family coverage for state employee coverage
			 benchmarkSection 2103(b)(2) (42 U.S.C. 1397(b)(2)) is
			 amended—
						(1)by striking
			 A health benefits coverage plan and inserting The health
			 benefits coverage plan; and
						(2)by inserting
			 and that has been selected the most, by employees seeking dependent
			 coverage, among such plans that provide such dependent coverage, in either of
			 the previous 2 plan years before the period.
						112.Requiring
			 coverage of EPSDT services, including dental services, and federally-qualified
			 health services and improving coverage of additional categories of
			 services
					(a)Additional
			 required services
						(1)Required
			 coverage of EPSDT services, including dental servicesSection
			 2103(c) (42 U.S.C. 1397cc(c)) is amended—
							(A)by redesignating
			 paragraph (5) as paragraph (6); and
							(B)by inserting
			 after paragraph (4), the following:
								
									(5)Other required
				servicesThe child health assistance provided to a targeted
				low-income child shall include coverage of the following:
										(A)EPSDT services,
				including dental servicesEarly and periodic screening,
				diagnostic, and treatment services described in subsections (a)(4)(B) and (r)
				of section 1905 and provided in accordance with section 1903(a)(43) (including
				dental services that are necessary to prevent disease and promote oral health,
				restore oral structures to health and function, and treat emergency
				conditions).
										.
							(2)Required
			 coverage of FQHC and RHC servicesSection 2103(c)(5) (42 U.S.C.
			 1397cc(c)(5)) (as added by subsection (a)), is amended by adding at the end the
			 following:
							
								(B)FQHC and RHC
				servicesFederally-qualified health center services (as defined
				in section 1905(l)(2)) and rural health clinic services (as defined in section
				1905(l)(1)).
								.
						(3)Assuring access
			 to care
							(A)State child
			 health plan requirementSection 2102(a)(7)(B) (42 U.S.C.
			 1397bb(c)(2)) is amended by inserting and services described in section
			 2103(c)(5) after emergency services.
							(B)Annual
			 reportSection 2108(a)(1) (42 U.S.C. 1397hh(a)(1)) is
			 amended—
								(i)by
			 striking including the progress and inserting “including—
									
										(A)the
				progress
										;
				and
								(ii)by
			 adding at the end the following:
									
										(B)the extent to
				which the operation of such plan ensures access, comparable to access under
				employer-sponsored or other private health insurance coverage (or in the case
				of federally-qualified health center services (as defined in section 1905(l)
				(2)) and rural health clinic services (as defined in section 1905(l)(1)),
				access comparable to the access to such services under title XIX), for child
				health assistance to targeted low-income children consistent with the
				provisions of this title;
				and
										.
								(4)Conforming
			 amendmentSection 2103(a) (42 U.S.C. 1397cc(a)) is amended, in
			 the matter preceding paragraph (1), by striking subsection
			 (c)(5) and inserting paragraphs (5) and (6) of subsection
			 (c).
						(b)100 percent
			 actuarial value for additional services included in benchmark
			 packageSection 2103(a)(2)(C)
			 (42 U.S.C. 1397cc(a)(2)(C)) is amended by striking 75 percent
			 and inserting 100 percent.
					113.Clarification of
			 requirement to provide EPSDT services for all children in benchmark benefit
			 packages under Medicaid
					(a)In
			 generalSection 1937(a)(1),
			 as inserted by section 6044(a) of the Deficit Reduction Act of 2005, is
			 amended—
						(1)in subparagraph
			 (A)—
							(A)in the matter before clause (i), by
			 inserting subject to subparagraph (E), after
			 Notwithstanding any other provision of this title; and
							(B)by striking
			 enrollment in coverage that provides and all that follows and
			 inserting benchmark coverage described in subsection (b)(1) or benchmark
			 equivalent coverage described in subsection (b)(2).;
							(2)by striking
			 subparagraph (C) and inserting the following new subparagraph:
							
								(C)State option to
				provide additional benefitsA State, at its option, may provide
				such additional benefits to benchmark coverage described in subsection (b)(1)
				or benchmark equivalent coverage described in subsection (b)(2) as the State
				may specify.
								;
				and
						(3)by adding at the
			 end the following new subparagraph:
							
								(E)Requiring
				coverage of EPSDT servicesNothing in this paragraph shall be
				construed as affecting a child’s entitlement to care and services described in
				subsections (a)(4)(B) and (r) of section 1905 and provided in accordance with
				section 1903(a)(43) whether provided through benchmark coverage, benchmark
				equivalent coverage, or
				otherwise.
								.
						(b)Effective
			 dateThe amendments made by this subsection shall take effect as
			 if included in the amendment made by section 6044(a) of the Deficit Reduction
			 Act of 2005.
					114.Medicaid-SCHIP
			 Payment Advisory CommissionTitle XIX (42 U.S.C. 1396 et seq.) is
			 amended by inserting before section 1901 the following new section:
					
						1900.Medicaid-SCHIP Payment Advisory
		  Commission(a)EstablishmentThere
				is hereby established the Medicaid-SCHIP Payment Advisory Commission (in this
				section referred to as the Commission).
							(b)Duties
								(1)Review of
				payment policies and annual reportsThe Commission shall—
									(A)review payment
				policies of the Medicaid program established under this title (in this section
				referred to as Medicaid) and the State Children's Health
				Insurance Program established under title XXI (in this section referred to as
				SCHIP), including topics described in paragraph (2);
									(B)make
				recommendations to Congress concerning such payment policies;
									(C)by not later than
				March 1 of each year, submit a report to Congress containing the results of
				such reviews and its recommendations concerning such policies; and
									(D)by not later than
				June 1 of each year, submit a report to Congress containing an examination of
				issues affecting Medicaid and SCHIP, including the implications of changes in
				health care delivery in the United States and in the market for health care
				services on such programs.
									(2)Specific topics
				to be reviewedSpecifically, the Commission shall review the
				following:
									(A)The factors
				affecting expenditures for services in different sectors (such as physician,
				hospital and other sectors), payment methodologies, and their relationship to
				access and quality of care for Medicaid and SCHIP beneficiaries.
									(B)The affects of
				Medicaid and SCHIP payment policies on access to services for children and
				other Medicaid and SCHIP populations.
									(3)Comments on
				certain secretarial reportsIf the Secretary submits to Congress
				(or a committee of Congress) a report that is required by law and that relates
				to payment policies under Medicaid or SCHIP, the Secretary shall transmit a
				copy of the report to the Commission. The Commission shall review the report
				and, not later than 6 months after the date of submittal of the Secretary's
				report to Congress, shall submit to the appropriate committees of Congress
				written comments on such report. Such comments may include such recommendations
				as the Commission deems appropriate.
								(4)Agenda and
				additional reviewsThe Commission shall consult periodically with
				the Chairmen and Ranking Minority Members of the appropriate committees of
				Congress regarding the Commission's agenda and progress towards achieving the
				agenda. The Commission may conduct additional reviews, and submit additional
				reports to the appropriate committees of Congress, from time to time on such
				topics relating to the program under this title or title XXI as may be
				requested by such Chairmen and Members and as the Commission deems
				appropriate.
								(5)Availability of
				reportsThe Commission shall transmit to the Secretary a copy of
				each report submitted under this subsection and shall make such reports
				available to the public.
								(6)Appropriate
				committee of congressFor purposes of this section, the term
				appropriate committees of Congress means the Committees on
				Energy and Commerce of the House of Representatives and the Committee on
				Finance of the Senate.
								(7)Voting and
				reporting requirementsWith respect to each recommendation
				contained in a report submitted under paragraph (1), each member of the
				Commission shall vote on the recommendation, and the Commission shall include,
				by member, the results of that vote in the report containing the
				recommendation.
								(8)Examination of
				budget consequencesBefore making any recommendations, the
				Commission shall examine the budget consequences of such recommendations,
				directly or through consultation with appropriate expert entities.
								(c)Application of
				provisionsThe following provisions of section 1805 shall apply
				to the Commission in the same manner as they apply to the Medicare Payment
				Advisory Commission:
								(1)Subsection (c)
				(relating to membership).
								(2)Subsection (d)
				(relating to staff and consultants).
								(3)Subsection (e)
				(relating to powers).
								(d)Authorization
				of appropriations
								(1)Request for
				appropriationsThe Commission shall submit requests for
				appropriations in the same manner as the Comptroller General submits requests
				for appropriations, but amounts appropriated for the Commission shall be
				separate from amounts appropriated for the Comptroller General.
								(2)AuthorizationThere
				are authorized to be appropriated such sums as may be necessary to carry out
				the provisions of this
				section.
								.
				CEnsuring a Fair
			 Partnership
				121.Increase in FMAP
			 for medical assistance for children for States that expand coverage of
			 childrenSection 1905 (42
			 U.S.C. 1396d) is amended—
					(1)in subsection (b),
			 in the first sentence—
						(A)by striking
			 and (4) and inserting (4); and
						(B)by inserting
			 , and (5) in the case of a State that is described in subsection (y)(1)
			 and section 2105(i)(1) for a calendar quarter, notwithstanding the previous
			 clauses of this sentence, the Federal medical assistance percentage with
			 respect to medical assistance provided to children shall be increased by the
			 number of percentage points determined under subsection (y)(4) before
			 the period; and
						(2)by adding at the
			 end the following new subsection:
						
							(y)Determination of
				increase in FMAP for medical assistance for children for States that expand
				coverage of children
								(1)State
				describedFor purposes of clause (5) of the first sentence of
				subsection (b), a State described in this paragraph is a State that—
									(A)meets the
				continuous eligibility requirement of paragraph (2); and
									(B)has implemented
				model outreach and enrollment practices in accordance with at least 3
				subparagraphs of paragraph (3) (relating to coverage of children under this
				title and title XXI).
									(2)Continuous
				eligibility requirementThe requirement of this paragraph is that
				the State has elected the option of continuous eligibility for a full 12 months
				for children described in section 1902(e)(12) under this title, as well as
				applying such policy under its State child health plan under title XXI.
								(3)Model outreach
				and enrollment practices
									(A)Application
				outreach processThe State makes available to parents and
				caretaker relatives of children, in English and other languages that shall be
				required by the Secretary to comply with title VI of the Civil Rights Act of
				1964, information regarding applying, and upon request, an application, for
				medical assistance for children under this title and for child health
				assistance under title XXI consistent with the following:
										(i)Posting of
				availability of informationAn announcement concerning the
				availability of such information and applications is posted in a conspicuous
				manner at a location that is easily accessible to the public—
											(I)in each hospital
				in the State that is a participating provider under the State child health plan
				under title XXI or under the State plan under this title;
											(II)in each public
				elementary and secondary school in the State; and
											(III)in the facility
				of each public health care provider in the State, including federally-qualified
				health centers and rural health centers, participating under such State child
				health plan or under this title.
											(ii)Year-round
				availability of applicationsSuch applications are made available
				in such locations on an on-going basis.
										(iii)Annual
				enrollment campaign in schoolsAn outreach and enrollment
				campaign is conducted at least annually in such public elementary and secondary
				schools, during which information concerning enrollment of children is sent to
				the homes of children.
										(iv)Outstationing
				or training of staff for initial processingProviding for the
				receipt and initial processing of any such application at each facility
				specified in section 1902(a)(55) and at each school described in clause (i)(II)
				in which not less than 30 percent of the students are eligible for free or
				reduced lunch under the Richard D. Russell National School Lunch Act,
				through—
											(I)the stationing at such facility or school
				of State or local agency personnel to determine eligibility for such
				assistance; or
											(II)upon request of
				the facility or school, the training and certification of personnel of such
				facility or school (and access to necessary automated data systems) to make
				such initial eligibility determinations.
											(B)One-step
				application process
										(i)In
				generalThe State provides for either or both of the
				following:
											(I)The one-step
				enrollment process described in clause (ii).
											(II)The express lane
				process described in clause (iii).
											(ii)One-step
				application process (single application for multiple public assistance
				programs)The State treats an application for assistance for or
				on behalf of a child (who has not otherwise been determined eligible for
				assistance under this title or title XXI) under any public assistance program
				administered by another Federal or State agency, including the agencies
				administering the Food Stamp Act of
				1977, the Richard B. Russell National
				School Lunch Act, and the Child
				Nutrition Act of 1966, notwithstanding any differences in budget
				unit, disregard, deeming, or other methodology, as an application for medical
				assistance under this title for the child, or for child health assistance under
				title XXI, but only if—
											(I)such agency has
				fiscal liabilities under such program that are affected or potentially affected
				by such determinations; and
											(II)any information
				furnished by such agency pursuant to this clause is kept confidential (except
				from the applicant and the applicant’s parent or caretaker relative) and is
				used solely for purposes of determining eligibility for medical assistance
				under this title or for child health assistance under title XXI.
											(iii)Express lane
				process (acceptance of income-related determinations for other assistance
				programs)The State is implementing the option provided under
				section 1902(e)(13) under title XIX, as well as under this title pursuant to
				section 2107(e)(1)(C).
										(C)Administrative
				verification of incomeThe State permits a parent or caretaker
				relative of a child applying for medical assistance under this title or child
				health assistance under title XXI to declare and certify by signature under
				penalty of perjury information relating to family income, assets, expenses, and
				other financial information for purposes of determining and redetermining
				financial eligibility and not to routinely require an in-person interview,
				except in cases justified by individual circumstances. Nothing in this
				subparagraph shall be construed as preventing a State from taking steps to
				verify information provided or to seek further information and documentation
				from applicants in individual cases in the case of discrepancies or where
				otherwise justified.
									(D)Simplified, consistent application form and
				processThe State uses an
				application form and process consistent with the following:
										(i)The application forms and materials are in
				such languages in addition to English as shall be required by the Secretary to
				comply with title VI of the Civil Rights Act of 1964.
										(ii)The application form and supplemental forms
				(if any) and information verification process is the same for purposes of
				establishing and renewing eligibility for children for medical assistance under
				this title and child health assistance under title XXI.
										(iii)The process does
				not require an application to be made in person or a face-to-face interview,
				unless there are discrepancies or individual circumstances justifying an
				in-person application or face-to-face interview.
										(E)Use of administrative renewal
										(i)In
				generalThe State provides, in the case of renewal of a child’s
				eligibility for medical assistance under this title or child health assistance
				under title XXI, that notice is provided to the parent or caretaker relative of
				the child that eligibility of the child will be renewed and continued based on
				the information available to the State unless the State is provided other
				information.
										(ii)Satisfaction
				through demonstrated use of ex parte processA State shall be
				treated as satisfying the requirement of clause (i) if renewal of eligibility
				of children under this title or title XXI is determined on an ex parte basis,
				without any requirement for an in-person interview, unless sufficient
				information is not in the State’s possession and cannot be acquired from other
				sources (including other State agencies) without the participation of the
				applicant or the applicant’s parent or caretaker relative.
										(F)Application of
				presumptive eligibilityThe State has implemented the option, for
				purposes of both this title and title XXI, of applying presumptive eligibility
				provisions under sections 1920, 1920A, and 2107(e)(1)(G).
									(4)Determination of
				increase
									(A)In
				generalFor purposes of clause (5) of the first sentence of
				subsection (b), in the case of a State described in such clause, the number of
				percentage points determined under this paragraph is equal to the product of
				the phase-in percentage for the State (specified under subparagraph (B))
				multiplied by the number of percentage points by which the Federal medical
				assistance percentage determined for the State under subsection (b) (without
				regard to clause (5) of such subsection) is less than the enhanced FMAP
				described in section 2105(b).
									(B)Phase-in
				percentageFor purposes of subparagraph (A), the phase-in
				percentage specified in this subparagraph for a State for a fiscal year is
				equal to—
										(i)the number of
				percentage points by which—
											(I)the income level
				established by the State under the most recent plan amendment of such State
				referred to in section 1905(b)(5), expressed in terms of a number of percentage
				points of the official poverty line; exceeds
											(II)the applicable
				income level established by the State as of January 1, 2007, expressed in terms
				of a number of percentage points of the official poverty line, in order to be a
				targeted low-income child under the State plan under title XXI; divided
				by
											(ii)the number of
				percentage points by which 400 exceeds the applicable income level (expressed
				in percentage points) described in clause (i)(II).
										(5)Increase in cap
				on payments to territoriesIf
				Puerto Rico, the Virgin Islands, Guam, the Northern Mariana Islands, or
				American Samoa qualify for an increase under subsection (b)(5) for a calendar
				quarter for a fiscal year, the additional Federal financial participation under
				this title that results from enrollment of additional children under this title
				for such fiscal year because of the exercise of such option shall not be
				counted towards the limitation on expenditures under this title for such
				commonwealth or territory otherwise determined under subsections (f) and (g) of
				section 1108.
								(6)Scope of
				applicationThe increase in the Federal medical assistance
				percentage under subsection (b)(5) shall only apply for purposes of payments
				under section 1903 with respect to medical assistance provided to children and
				shall not apply with respect to—
									(A)disproportionate
				share hospital payments described in section 1923;
									(B)payments under
				title IV or XXI; or
									(C)any payments under
				this title that are based on the enhanced FMAP described in section
				2105(b).
									(7)Rule of
				constructionNothing in this subsection shall be construed as
				preventing a State from implementing any of the model outreach and enrollment
				practices described in paragraph (3), notwithstanding that the State may not
				qualify for an increase in the Federal medical assistance percentage under
				subsection
				(b)(5).
								.
					DState Options for
			 Additional Coverage Expansions
				131.Optional coverage
			 of older children under Medicaid and SCHIP
					(a)Medicaid
						(1)In
			 generalSection 1902(l)(1)(D) (42 U.S.C. 1396a(l)(1)(D)) is
			 amended by inserting (or, at the election of a State, 20, 21, 22, 23,
			 24, or 25 years of age) after 19 years of age.
						(2)Conforming
			 amendments
							(A)Section
			 1902(e)(3)(A) (42 U.S.C. 1396a(e)(3)(A)) is amended by inserting (or 1
			 year less than the age the State has elected under subsection
			 (l)(1)(D)) after 18 years of age.
							(B)Section
			 1902(e)(12) (42 U.S.C. 1396a(e)(12)) is amended by inserting or such
			 higher age as the State has elected under subsection (l)(1)(D) after
			 19 years of age.
							(C)Section
			 1920A(b)(1) (42 U.S.C. 1396r–1a(b)(1)) is amended by inserting or such
			 higher age as the State has elected under section 1902(l)(1)(D) after
			 19 years of age.
							(D)Section 1928(h)(1)
			 (42 U.S.C. 1396s(h)(1)) is amended by inserting or 1 year less than the
			 age the State has elected under section 1902(l)(1)(D) before the period
			 at the end.
							(E)Section
			 1932(a)(2)(A) (42 U.S.C. 1396u–2(a)(2)(A)) is amended by inserting (or
			 such higher age as the State has elected under section 1902(l)(1)(D))
			 after 19 years of age.
							(b)Title
			 XXISection 2110(c)(1) (42
			 U.S.C. 1397jj(c)(1)) is amended by inserting (or such higher age as the
			 State has elected under section 1902(l)(1)(D)).
					132.Optional coverage of
			 legal immigrants under the Medicaid program and SCHIP
					(a)Medicaid
			 programSection 1903(v) (42 U.S.C. 1396b(v)) is amended—
						(1)in paragraph (1),
			 by striking paragraph (2) and inserting paragraphs (2)
			 and (4); and
						(2)by
			 adding at the end the following new paragraph:
							
								(4)(A)A State may elect (in a
				plan amendment under this title) to provide medical assistance under this
				title, notwithstanding sections 401(a), 402(b), 403, and 421 of the Personal
				Responsibility and Work Opportunity Reconciliation Act of 1996, for aliens who
				are lawfully residing in the United States (including battered aliens described
				in section 431(c) of such Act) and who are otherwise eligible for such
				assistance, within either or both of the following eligibility
				categories:
										(i)Pregnant womenWomen
				during pregnancy (and during the 60-day period beginning on the last day of the
				pregnancy).
										(ii)ChildrenIndividuals under 21 years of age,
				including optional targeted low-income children described in section
				1905(u)(2)(B).
										(B)In the case of a State that has
				elected to provide medical assistance to a category of aliens under
				subparagraph (A), no debt shall accrue under an affidavit of support against
				any sponsor of such an alien on the basis of provision of assistance to such
				category and the cost of such assistance shall not be considered as an
				unreimbursed
				cost.
									.
						(b)SCHIPSection
			 2107(e)(1) (42 U.S.C. 1397gg(e)(1)), as amended by section 103(b)(3), is
			 amended by redesignating subparagraphs (D) and (E) as subparagraph (E) and (F),
			 respectively, and by inserting after subparagraph (C) the following new
			 subparagraph:
						
							(D)Section
				1903(v)(4)(A)(ii) (relating to optional coverage of categories of lawfully
				residing immigrant children), but only if the State has elected to apply such
				section to the category of children under title
				XIX.
							.
					133.State option to
			 expand or add coverage of certain pregnant women under SCHIP
					(a)SCHIP
						(1)CoverageTitle
			 XXI (42 U.S.C. 1397aa et seq.), as amended by section 102, is amended by adding
			 at the end the following new section:
							
								2112.Optional
				coverage of targeted low-income pregnant women
									(a)Optional
				coverageNotwithstanding any other provision of this title, a
				State may provide for coverage, through an amendment to its State child health
				plan under section 2102, of pregnancy-related assistance for targeted
				low-income pregnant women in accordance with this section, but only if—
										(1)the State has
				established an income eligibility level—
											(A)for pregnant women
				under subsection (a)(10)(A)(i)(III) or (l)(2)(A) of section 1902 that is at
				least 185 percent of the poverty line; and
											(B)for children under
				this title that is at least 200 percent of the poverty line; and
											(2)the State meets
				the requirement of section 2105(i)(2) (relating to no waiting list for
				children).
										(b)DefinitionsFor
				purposes of this title:
										(1)Pregnancy-related
				assistanceThe term pregnancy-related assistance has
				the meaning given the term child health assistance in section 2110(a) as if any
				reference to targeted low-income children were a reference to targeted
				low-income pregnant women.
										(2)Targeted
				low-income pregnant womanThe term targeted low-income
				pregnant woman means a woman—
											(A)during pregnancy
				and through the end of the month in which the 60-day period (beginning on the
				last day of her pregnancy) ends;
											(B)whose family
				income exceeds 185 percent of the poverty level applicable to a family of the
				size involved, but does not exceed the income eligibility level established
				under the State child health plan under this title for a targeted low-income
				child; and
											(C)who satisfies the
				requirements of paragraphs (1)(A), (1)(C), (2), and (3) of section
				2110(b).
											(c)References to
				terms and special rulesIn the case of, and with respect to, a
				State providing for coverage of pregnancy-related assistance to targeted
				low-income pregnant women under subsection (a), the following special rules
				apply:
										(1)Any reference in
				this title (other than in subsection (b)) to a targeted low-income child is
				deemed to include a reference to a targeted low-income pregnant woman.
										(2)Any such reference
				to child health assistance with respect to such women is deemed a reference to
				pregnancy-related assistance.
										(3)Any such reference
				to a child is deemed a reference to a woman during pregnancy and the period
				described in subsection (b)(2)(A).
										(4)In applying
				section 2102(b)(3)(B), any reference to children found through screening to be
				eligible for medical assistance under the State medicaid plan under title XIX
				is deemed a reference to pregnant women.
										(5)There shall be no
				exclusion of benefits for services described in subsection (b)(1) based on any
				preexisting condition and no waiting period (including any waiting period
				imposed to carry out section 2102(b)(3)(C)) shall apply.
										(6)In applying section
				2103(e)(3)(B) in the case of a pregnant woman provided coverage under this
				section, the limitation on total annual aggregate cost-sharing shall be applied
				to such pregnant woman.
										(7)In applying
				section 2104(i)—
											(A)in the case of
				State which did not provide for coverage for pregnant women under this title
				(under a waiver or otherwise) during fiscal year 2007, the allotment amount
				otherwise computed for the first fiscal year in which the State elects to
				provide coverage under this section shall be increased by an amount (determined
				by the Secretary) equal to the enhanced FMAP of the expenditures under this
				title for such coverage, based upon projected enrollment and per capita costs
				of such enrollment; and
											(B)in the case of a
				State which provided for coverage of pregnant women under this title for the
				previous fiscal year—
												(i)in
				applying paragraph (1)(B)(ii) of such section, there shall also be taken into
				account (in an appropriate proportion) the percentage increase in births in the
				United States for the relevant period; and
												(ii)in applying
				paragraph (1)(C), pregnant women (and per capita expenditures for such women)
				shall be accounted for separately from children, but shall be included in the
				total amount of any allotment adjustment under such paragraph.
												(d)Automatic
				enrollment for children born to women receiving pregnancy-related
				assistanceIf a child is born
				to a targeted low-income pregnant woman who was receiving pregnancy-related
				assistance under this section on the date of the child’s birth, the child shall
				be deemed to have applied for child health assistance under the State child
				health plan and to have been found eligible for such assistance under such plan
				or to have applied for medical assistance under title XIX and to have been
				found eligible for such assistance under such title, as appropriate, on the
				date of such birth and to remain eligible for such assistance until the child
				attains 1 year of age. During the period in which a child is deemed under the
				preceding sentence to be eligible for child health or medical assistance, the
				child health or medical assistance eligibility identification number of the
				mother shall also serve as the identification number of the child, and all
				claims shall be submitted and paid under such number (unless the State issues a
				separate identification number for the child before such period
				expires).
									.
						(2)No cost-sharing
			 for pregnancy-related benefitsSection 2103(e)(2) (42 U.S.C.
			 1397cc(e)(2)) is amended—
							(A)in the heading, by
			 inserting or pregnancy-related services after preventive
			 services; and
							(B)by inserting
			 before the period at the end the following: or for pregnancy-related
			 services.
							(3)Additional
			 amendmentSection 2107(e)(1)(G) (42 U.S.C. 1397gg(e)(1)(G)), as
			 redesignated by sections 103(b), 132(b), and 207, is amended to read as
			 follows:
							
								(G)Sections 1920 and
				1920A (relating to presumptive eligibility for pregnant women and
				children).
								.
						(b)Amendments to
			 medicaid
						(1)Eligibility of a
			 newbornSection 1902(e)(4) (42 U.S.C. 1396a(e)(4)) is amended in
			 the first sentence by striking so long as the child is a member of the
			 woman’s household and the woman remains (or would remain if pregnant) eligible
			 for such assistance.
						(2)Application of
			 qualified entities to presumptive eligibility for pregnant women under
			 medicaidSection 1920(b) (42 U.S.C. 1396r–1(b)) is amended by
			 adding after paragraph (2) the following flush sentence:
							
								The term
				qualified provider includes a qualified entity, as defined in
				section
				1920A(b)(3)..
						IIRemoval of Other
			 Barriers to Coverage
			201.Establishment of new
			 base SCHIP allotments that are responsive to increases in health care costs and
			 enrollment expansionsSection
			 2104 (42 U.S.C. 1397dd), as amended by section 101(b), is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph (9),
			 by striking and at the end;
					(B)in paragraph (10),
			 by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following new paragraph:
						
							(11)for fiscal year
				2008 and each succeeding fiscal year, the sum of the State allotments provided
				under subsection (i) for such fiscal
				year.
							;
					(2)in subsection
			 (b)(1), by striking and (h) and inserting (h), and
			 (i); and
				(3)in subsection
			 (c)(1), by striking and (h) and inserting (h), and
			 (i).
				(4)by adding at the
			 end the following new subsection:
					
						(i)Allotments for
				States and territories beginning with fiscal year 2008
							(1)General
				allotment computation
								(A)In
				generalSubject to the succeeding provisions of this subsection,
				the Secretary shall compute a State allotment for each State for each fiscal
				year as follows:
									(i)Rebasing in
				fiscal year 2008 and each second succeeding fiscal yearFor fiscal year 2008 and each second
				succeeding fiscal year, the allotment of a State is equal to the Federal
				payments to the State that are attributable to (and countable towards) the
				allotment under this section for the State for the previous fiscal year
				multiplied by the allotment increase factor under subparagraph (B) for the
				fiscal year involved.
									(ii)Using
				projections for fiscal year 2009 and each second succeeding fiscal
				yearFor fiscal year 2009 and each second succeeding fiscal year,
				the allotment of a State is equal to the amount of the State allotment under
				this subparagraph for the previous fiscal year multiplied by the allotment
				increase factor under subparagraph (B) for the fiscal year involved.
									(B)Allotment
				increase factorThe allotment
				increase factor under this subparagraph for a fiscal year is equal to the
				product of the following:
									(i)Per capita health
				care growth factorOne plus the percentage increase in the
				projected per capita amount of National Health Expenditures from the second
				previous fiscal year to the previous fiscal year, as most recently published by
				the Secretary before the beginning of the fiscal year involved.
									(ii)Child
				population growth factorOne plus the percentage increase in the
				population of children under 20 years of age in the State from July 1 in such
				second previous fiscal year to July 1 in the previous fiscal year, as
				determined by the Secretary based on the most recent published estimates of the
				Bureau of the Census before the beginning of the fiscal year involved.
									(C)Outreach
				adjustment
									(i)In
				generalIf a State’s
				expenditures under this title in a fiscal year (beginning with fiscal year
				2008) exceeds the allotment provided under this section (determined without
				regard to any reallotment it receives that is available for expenditure during
				such fiscal year) and if the average number of enrollees in the State under
				this title for such fiscal year exceeds its target number of enrollees for that
				year, for the subsequent fiscal year the allotment under this section for the
				State shall be increased by the amount by which—
										(I)the product
				of—
											(aa)such additional
				number of enrollees; and
											(bb)the
				projected per capita Federal expenditures under the State child health plan (as
				determined under clause (iii) for such subsequent fiscal year); reduced
				by
											(II)the amount of any
				allotment redistributed to the State under this section for such subsequent
				fiscal year.
										(ii)Target number
				of enrolleesIn this subsection, the target number of enrollees
				for a State for a fiscal year is equal to the average number of enrollees
				enrolled in the State child health plan under this title during fiscal year
				2007 increased (for each subsequent fiscal year through the fiscal year
				involved) by the population growth for children in that State for the year
				ending on June 30 before the beginning of the fiscal year (as estimated by the
				Bureau of the Census).
									(iii)Projected per
				capita Federal expendituresFor purposes of subparagraph
				(A)(i)(II), the projected per capita Federal expenditures under a State child
				health plan for a fiscal year is equal to the average per capita Federal
				expenditures under such plan for fiscal year 2007, increased (for each
				subsequent fiscal year up to and including the fiscal year involved) by the
				annual percentage increase in per capita amount of National Health Expenditures
				(as estimated by the Secretary) for the respective subsequent fiscal
				year.
									(iv)AvailabilityNotwithstanding
				subsection (e), an increase in allotment under this paragraph shall only be
				available for expenditure during the fiscal year in which it is
				provided.
									(v)Interaction with
				other provisions
										(I)Coverage
				expansion statesIn the case of a State that has an increased
				allotment under section 2105(i)—
											(aa)there shall be no
				increased allotment under paragraph (2); and
											(bb)the
				allotment under this subsection shall not be subject to reallotment or
				redistribution to other States.
											(II)No reallotment
				of outreach adjustmentIn no case shall any increase in allotment
				under paragraph (2) for a State be subject to reallotment or redistribution to
				other
				States.
										.
				202.2-year initial
			 availability of SCHIP allotmentsSection 2104(e) (42 U.S.C. 1397dd(e)) is
			 amended to read as follows:
				
					(e)Availability of
				amounts allotted
						(1)In
				generalExcept as provided in paragraph (2), amounts allotted to
				a State pursuant to this section—
							(A)for each of fiscal
				years 1998 through 2007, shall remain available for expenditure by the State
				through the end of the second succeeding fiscal year; and
							(B)for fiscal year
				2008 and each fiscal year thereafter, shall remain available for expenditure by
				the State through the end of the succeeding fiscal year.
							(2)Availability of
				amounts reallottedAmounts reallotted to a State under subsection
				(f) shall be available for expenditure by the State through the end of the
				fiscal year in which they are
				reallotted.
						.
			203.Redistribution
			 of unused allotments to address State funding shortfallsSection 2104(f) (42 U.S.C. 1397dd(f)) is
			 amended—
				(1)by striking
			 The Secretary and inserting the following:
					
						(1)In
				generalThe
				Secretary
						;
				(2)by striking
			 States that have fully expended the amount of their allotments under
			 this section and inserting States that the Secretary determines
			 with respect to the fiscal year for which unused allotments are available for
			 redistribution under this subsection, are shortfall States described in
			 paragraph (2) for such fiscal year; and
				(3)by adding at the
			 end the following new paragraph:
					
						(2)Shortfall states
				described
							(A)In
				generalFor purposes of paragraph (1), with respect to a fiscal
				year, a shortfall State described in this subparagraph is a State with a State
				child health plan approved under this title for which the Secretary estimates
				on the basis of the most recent data available to the Secretary, that the
				projected expenditures under such plan for the State for the fiscal year will
				exceed the sum of—
								(i)the amount of the
				State's allotments for any preceding fiscal years that remain available for
				expenditure and that will not be expended by the end of the immediately
				preceding fiscal year; and
								(ii)the amount of the
				State's allotment for the fiscal year.
								(B)Proration
				ruleIf the amounts available for redistribution under paragraph
				(1) for a fiscal year are less than the total amounts of the estimated
				shortfalls determined for the year under subparagraph (A), the amount to be
				reallotted under such paragraph for each shortfall State shall be reduced
				proportionally.
							(C)Retrospective
				adjustmentThe Secretary may adjust the estimates and
				determinations made under paragraph (1) and this paragraph with respect to a
				fiscal year as necessary on the basis of the amounts reported by States not
				later than November 30 of the succeeding fiscal year, as approved by the
				Secretary.
							.
				204.Incentives for
			 school-based outreach and enrollmentSection 2105(a) (42 U.S.C. 1397ee(a)) is
			 amended by adding at the end the following new paragraph:
				
					(3)Special rule for
				school-based outreach and enrollment activitiesWith respect to
				expenditures in a quarter for school-based outreach and enrollment
				activities—
						(A)the
				enhanced FMAP for purposes of paragraph (1) is equal to 90
				percent; and
						(B)the limitation
				under subsection (c)(2)(A) shall not apply to such
				expenditures.
						.
			205.Medicaid citizenship
			 documentation requirements
				(a)State option To
			 require certain individuals To present satisfactory documentary evidence of
			 proof of citizenship or nationality for purposes of eligibility for
			 Medicaid
					(1)In
			 generalSection 1902(a)(46) (42 U.S.C. 1396a(a)(46)) is
			 amended—
						(A)by inserting
			 (A) after (46);
						(B)by adding
			 and after the semicolon; and
						(C)by adding at the
			 end the following new subparagraph:
							
								(B)at the option of the State and subject
				to section 1903(x), require that, with respect to an individual (other than an
				individual described in section 1903(x)(1)) who declares to be a citizen or
				national of the United States for purposes of establishing initial eligibility
				for medical assistance under this title (or, at State option, for purposes of
				renewing or redetermining such eligibility to the extent that such satisfactory
				documentary evidence of citizenship or nationality has not yet been presented),
				there is presented satisfactory documentary evidence of citizenship or
				nationality of the individual (using criteria determined by the State, which
				shall be no more restrictive than the criteria used by the Social Security
				Administration to determine citizenship, and which shall accept as such
				evidence a document issued by a federally-recognized Indian tribe evidencing
				membership or enrollment in, or affiliation with, such tribe (such as a tribal
				enrollment card or certificate of degree of Indian blood, and, with respect to
				those federally-recognized Indian tribes located within States having an
				international border whose membership includes individuals who are not citizens
				of the United States, such other forms of documentation (including tribal
				documentation, if appropriate) that the Secretary, after consulting with such
				tribes, determines to be satisfactory documentary evidence of citizenship or
				nationality for purposes of satisfying the requirement of this
				subparagraph));
								.
						(2)Limitation on
			 waiver authorityNotwithstanding any provision of section 1115 of
			 the Social Security Act (42 U.S.C. 1315), or any other provision of law, the
			 Secretary of Health and Human Services may not waive the requirements of
			 section 1902(a)(46)(B) of such Act (42 U.S.C. 1396a(a)(46)(B)) with respect to
			 a State.
					(3)Conforming
			 amendmentsSection 1903 (42 U.S.C. 1396b) is amended—
						(A)in subsection
			 (i)—
							(i)in
			 paragraph (20), by adding or after the semicolon;
							(ii)in
			 paragraph (21), by striking ; or and inserting a period;
			 and
							(iii)by
			 striking paragraph (22); and
							(B)in subsection (x)
			 (as amended by section 405(c)(1)(A) of division B of the Tax Relief and Health
			 Care Act of 2006 (Public Law 109–432))—
							(i)by
			 striking paragraphs (1) and (3);
							(ii)by
			 redesignating paragraph (2) as paragraph (1);
							(iii)in
			 paragraph (1), as so redesignated, by striking paragraph (1) and
			 inserting section 1902(a)(46)(B); and
							(iv)by
			 adding at the end the following new paragraph:
								
									(2)In the case of an individual
				declaring to be a citizen or national of the United States with respect to whom
				a State requires the presentation of satisfactory documentary evidence of
				citizenship or nationality under section 1902(a)(46)(B), the individual shall
				be provided at least the reasonable opportunity to present satisfactory
				documentary evidence of citizenship or nationality under this subsection as is
				provided under clauses (i) and (ii) of section 1137(d)(4)(A) to an individual
				for the submittal to the State of evidence indicating a satisfactory
				immigration
				status.
									.
							(b)Clarification of
			 rules for children born in the United States to mothers eligible for
			 MedicaidSection 1903(x) (42 U.S.C. 1396b(x)), as amended by
			 subsection (a)(3)(B), is amended—
					(1)in paragraph
			 (1)—
						(A)in subparagraph
			 (C), by striking or at the end;
						(B)by redesignating
			 subparagraph (D) as subparagraph (E); and
						(C)by inserting after
			 subparagraph (C) the following new subparagraph:
							
								(D)pursuant to the application of section
				1902(e)(4) (and, in the case of an individual who is eligible for medical
				assistance on such basis, the individual shall be deemed to have provided
				satisfactory documentary evidence of citizenship or nationality and shall not
				be required to provide further documentary evidence on any date that occurs
				during or after the period in which the individual is eligible for medical
				assistance on such basis); or
								;
				and
						(2)by adding at the end the following new
			 paragraph:
						
							(3)Nothing in subparagraph (A) or (B) of
				section 1902(a)(46), the preceding paragraphs of this subsection, or the
				Deficit Reduction Act of 2005, including section 6036 of such Act, shall be
				construed as changing the requirement of section 1902(e)(4) that a child born
				in the United States to an alien mother for whom medical assistance for the
				delivery of such child is available as treatment of an emergency medical
				condition pursuant to subsection (v) shall be deemed eligible for medical
				assistance during the first year of such child’s
				life.
							.
					(c)Effective
			 date
					(1)Retroactive
			 applicationThe amendments made by this section shall take effect
			 as if included in the enactment of the Deficit Reduction Act of 2005 (Public
			 Law 109–171; 120 Stat. 4).
					(2)Restoration of
			 eligibilityIn the case of an individual who, during the period
			 that began on July 1, 2006, and ends on the date of enactment of this Act, was
			 determined to be ineligible for medical assistance under a State Medicaid
			 program solely as a result of the application of subsections (i)(22) and (x) of
			 section 1903 of the Social Security Act (as in effect during such period), but
			 who would have been determined eligible for such assistance if such
			 subsections, as amended by subsections (a) and (b), had applied to the
			 individual, a State may deem the individual to be eligible for such assistance
			 as of the date that the individual was determined to be ineligible for such
			 medical assistance on such basis.
					206.State option to
			 provide for express lane and simplified determinations of a
			 child’s financial eligibility for medical assistance under Medicaid or child
			 health assistance under SCHIP
				(a)MedicaidSection
			 1902(e) (42 U.S.C. 1396a(e)) is amended by adding at the end the
			 following:
					
						(13)(A)At the option of the State, the plan may
				provide that eligibility requirements (including such requirements applicable
				to redeterminations or renewals of eligibility) for medical assistance relating
				to income, assets (or resources), or citizenship status are met for a child who
				is under an age specified by the State (not to exceed 21 years of age) by using
				a determination made within a reasonable period (as determined by the State)
				before its use for this purpose, of the child’s family or household income, or
				if applicable for purposes of determining eligibility under this title or title
				XXI, assets or resources, or citizenship status, respectively, (notwithstanding
				any other provision of law, including sections 1902(a)(46)(B), 1903(x), and
				1137(d)), by a Federal or State agency, or a public or private entity making
				such determination on behalf of such agency, specified by the plan, including
				an agency administering the State program
				funded under part A of title IV, the Food Stamp Act of 1977, the
				Richard B. Russell National School Lunch
				Act, or the Child Nutrition Act of
				1966, notwithstanding any differences in budget unit, disregard,
				deeming, or other methodology, but only if—
								(i)the agency has fiscal liabilities or
				responsibilities affected by such determination; and
								(ii)the agency or entity notifies the
				child's family—
									(I)of the information which shall be
				disclosed in accordance with this subparagraph;
									(II)that the information disclosed
				will be used solely for purposes of determining eligibility for medical
				assistance under this title or for child health assistance under title XXI;
				and
									(III)that interagency agreements limit
				the use of such information to that purpose; and
									(iii)the requirements of section 1939 are
				satisfied.
								(B)Nothing in this paragraph shall be
				construed to relieve a State of the obligation to determine, on another basis,
				eligibility for medical assistance under this title or for child health
				assistance under title XXI if a child is determined ineligible for such
				assistance on the basis of information furnished pursuant to this
				paragraph.
							(C)If a State applies the eligibility
				process described in subparagraph (A) to individuals eligible under this title
				and to individuals eligible under title XXI, the State may, at its option,
				implement its duties under subparagraphs (A) and (B) of section 2102(b)(3)
				using either or both of the following approaches:
								(i)The State may—
									(I)establish a threshold percentage of
				the Federal poverty level (that shall exceed the income eligibility level
				applicable for a population of individuals under this title by 30 percentage
				points (as a fraction of the Federal poverty level) or such other higher number
				of percentage points as the State determines reflects the typical application
				of income methodologies by the non-health program and the State plan under this
				title); and
									(II)provide that, with respect to any
				individual within such population whom a non-health agency determines has
				income that does not exceed such threshold percentage for such population, such
				individual is eligible for medical assistance under this title (regardless of
				whether such individual would otherwise be determined to be eligible to receive
				such assistance).
									In exercising
				the approach under this clause, a State shall inform families whose children
				are enrolled in a State child health plan under title XXI based on having
				family income above the threshold described in subclause (I) that they may
				qualify for medical assistance under this title and, at their option, can seek
				a regular eligibility determination for such assistance for their child.(ii)Regardless of whether a State
				otherwise provides for presumptive eligibility under section 1920A, a State may
				provide presumptive eligibility under this title, consistent with subsection
				(e) of section 1920A, to a child who, based on a determination by a non-health
				agency, would qualify for child health assistance under a State child health
				plan under title XXI. During such presumptive eligibility period, the State may
				determine the child’s eligibility for medical assistance under this title,
				pursuant to subparagraph (A) of section 2102(b)(3), based on telephone contact
				with family members, access to data available in electronic or paper form, and
				other means of gathering information that are less burdensome to the family
				than completing an application form on behalf of the child. The procedures
				described in the previous sentence may be used regardless of whether the State
				uses similar procedures under other circumstances for purposes of determining
				eligibility for medical assistance under this title.
								(D)At the option of a State, the
				eligibility process described in subparagraph (A) may apply to an individual
				who is not a child.
							(E)(i)At the option of a
				State, an individual determined to be eligible for medical assistance or child
				health assistance pursuant to subparagraph (A), (C), or (D) or other procedures
				through which eligibility is determined based on data obtained from sources
				other than the individual may receive medical assistance under this title if
				such individual (or, in the case of an individual under age 19 (or if the State
				elects the option under subparagraph (A), age 20 or 21) who is not authorized
				to consent to medical care, the individual’s parent, guardian, or other
				caretaker relative) has acknowledged notice of such determination and has
				consented to such eligibility determination. The State (at its option) may
				waive any otherwise applicable requirements for signatures by or on behalf of
				an individual who has so consented.
								(ii)In the case of an individual
				enrolled pursuant to clause (i), the State shall inform the individual (or, in
				the case of an individual under age 19 (or if the State elects the option under
				subparagraph (A), age 20 or 21), the individual’s parent, guardian, or other
				caretaker relative) about the significance of such enrollment, including
				appropriate methods to access covered services.
								(F)For purposes of this
				paragraph—
								(i)the term non-health
				agency means an agency or entity described in subparagraph (A);
				and
								(ii)the term non-health
				benefits means the benefits or assistance provided by a non-health
				agency.
								.
				(b)SCHIPSection 2107(e)(1) (42 U.S.C.
			 1397gg(e)(1)), as amended by sections 103(b) and 132(b), is amended by
			 redesignating subparagraphs (C) through (F) as subparagraphs (D) through (G)
			 and by inserting after subparagraph (B) the following new subparagraph:
					
						(C)Section 1902(e)(13)
				(relating to the State option to base a determination of a child's eligibility
				for assistance on determinations made by a program providing nutrition or other
				public assistance (except that the State option under subparagraph (D) of such
				section shall apply under this title only if an individual is
				pregnant)).
						.
				(c)Presumptive
			 eligibilitySection 1920A (42 U.S.C. 1396r–1a) is amended—
					(1)in
			 subsection (b)(3)(A)(i), is amended by striking or (IV) and
			 inserting (IV) is an agency or entity described in section
			 1902(e)(13)(A), or (V); and
					(2)by adding at the
			 end the following:
						
							(e)In the case of a
				State with a child health plan under title XXI that provides for presumptive
				eligibility under such plan for children, the State shall make a reasonable
				effort to place each presumptively eligible child in the program under this
				title or title XXI for which the child appears most likely to qualify. During
				the child's period of presumptive eligibility, the State shall receive Federal
				matching funds under section 1903 or section 2105, depending on the program in
				which the child has been placed. If at the conclusion of such period, the child
				is found to qualify for, and is enrolled in, the program established under this
				title or title XXI when the child was enrolled in the program under the other
				such title during such period, the State’s receipt of Federal matching funds
				shall be adjusted both retroactively and prospectively so that Federal matching
				funds are provided, both during and following such period of presumptive
				eligibility, based on the program in which the child is
				enrolled.
							.
					(d)Signature
			 requirementsSection 1902(a) (42 U.S.C. 1396a(a)) is amended by
			 adding at the end the following: “Notwithstanding any other provision of law, a
			 signature under penalty of perjury shall not be required on an application form
			 for medical assistance as to any element of eligibility for which eligibility
			 is based on information received from a source other than applicant, rather
			 than on representations from the applicant. Notwithstanding any other provision
			 of law, any signature requirement for an application for medical assistance may
			 be satisfied through an electronic signature, as defined in section 1710(1) of
			 the Government Paperwork Elimination Act (44 U.S.C. 3504 note).”.
				207.Information
			 technology connections to improve health coverage determinations
				(a)Enhanced federal
			 funding for improvements related to implementation of certain model outreach
			 and enrollment practices
					(1)In
			 generalSection 1903(a)(3)(A) (42 U.S.C. 1396b(a)(3)(A)) is
			 amended—
						(A)by striking
			 and at the end of clause (i); and
						(B)by adding at the
			 end the following new clause:
							
								(iii)75 percent of so much of the sums expended
				during such quarter as are attributable to the design, development, or
				installation of such mechanized claims processing and information retrieval
				systems and the implementation of administrative systems and processes
				(including modification of eligibility computer systems to permit the exchange
				of electronic information with other Federal or State programs) as the
				Secretary determines are directly related to the implementation of a model
				outreach and enrollment practice described in subparagraph (B), (C), (D), (E),
				or (F) of section 1905(y)(3),
				and
								.
						(2)Conforming
			 amendment to ensure availability for territoriesSection 1108(g)
			 (42 U.S.C. 1308(g)) is amended by adding at the end the following new
			 paragraph:
						
							(4)Additional
				increase for certain expendituresWith respect to fiscal year
				2008 and each fiscal year thereafter, if Puerto Rico, the Virgin Islands, Guam,
				the Northern Mariana Islands, or American Samoa qualify for a payment under
				section 1903(a)(3)(A)(iii) for a calendar quarter of such fiscal year, the
				additional Federal financial participation under such section shall not be
				counted towards the limitation on expenditures under title XIX for such
				commonwealth or territory otherwise determined under subsection (f) and this
				subsection for such fiscal
				year.
							.
					(b)Authorization of
			 information disclosure
					(1)In
			 generalTitle XIX (42 U.S.C. 1396 et seq.) is amended—
						(A)by redesignating
			 section 1939 as section 1940; and
						(B)by inserting after
			 section 1938 the following:
							
								1939.Authorization to receive pertinent
		  information(a)In
				generalNotwithstanding any other provision of law, a Federal or
				State agency or private entity in possession of the sources of data potentially
				pertinent to eligibility determinations under this title or title XXI
				(including eligibility files maintained by programs described in section
				1902(e)(13)(A), information described in paragraph (2) or (3) of section
				1137(a), vital records information about births in any State, and information
				described in sections 453(i) and 1902(a)(25)(I)) is authorized to convey such
				data or information to a State agency administering a State plan under this
				title or title XXI, if—
										(1)such data or
				information are used only to establish or verify eligibility or provide
				coverage under this title or title XXI; and
										(2)an interagency or
				other agreement, consistent with standards developed by the Secretary, prevents
				the unauthorized use, disclosure, or modification of such data and otherwise
				meets applicable Federal requirements safeguarding privacy and data
				security.
										(b)Requirements for
				conveyanceData or information may be conveyed pursuant to this
				section only if the following requirements are met:
										(1)The individual
				whose circumstances are described in the data or information (or such
				individual’s parent, guardian, caretaker relative, or authorized
				representative) has either provided advance consent to disclosure or has not
				objected to disclosure after receiving advance notice of disclosure and a
				reasonable opportunity to object.
										(2)Such data or
				information are used solely for the purposes of—
											(A)identifying
				individuals who are eligible or potentially eligible for assistance under this
				title or title XXI and enrolling such individuals in the State plans
				established under such titles; and
											(B)verifying the
				eligibility of individuals for assistance under the State plans established
				under this title or title XXI.
											(3)An interagency or
				other agreement, consistent with standards developed by the Secretary—
											(A)prevents the
				unauthorized use, disclosure, or modification of such data and otherwise meets
				applicable Federal requirements safeguarding privacy and data security;
				and
											(B)requires the State
				agencies administering the State plans established under this title and title
				XXI to use the data and information obtained under this section to seek to
				enroll individuals in such plans.
											(c)Criminal
				penaltyA person described in the subsection (a) who publishes,
				divulges, discloses, or makes known in any manner, or to any extent not
				authorized by Federal law, any information obtained under this section shall be
				fined not more than $1,000 or imprisoned not more than 1 year, or both for each
				such unauthorized activity.
									(d)Rule of
				constructionThe limitations and requirements that apply to
				disclosure pursuant to this section shall not be construed to prohibit the
				conveyance or disclosure of data or information otherwise permitted under
				Federal law (without regard to this
				section).
									.
						(2)Conforming
			 amendment to assure access to national new hires databaseSection
			 453(i)(1) (42 U.S.C. 653(i)(1)) is amended by striking and programs
			 funded under part A and inserting , programs funded under part
			 A, and State plans approved under title XIX or XXI.
					(3)Conforming
			 amendment to provide schip programs with access to national income
			 dataSection 6103(l)(7)(D)(ii) of the Internal Revenue Code of
			 1986 is amended by inserting or title XXI after title
			 XIX.
					(4)Conforming
			 amendment to provide access to data about enrollment in insurance for purposes
			 of evaluating applications and for SCHIPSection
			 1902(a)(25)(I)(i) (42 U.S.C. 1396a(a)(25)(I)(i)) is amended—
						(A)by inserting
			 (and, at State option, individuals who are potentially eligible or who
			 apply) after with respect to individuals who are
			 eligible; and
						(B)by inserting
			 under this title (and, at State option, child health assistance under
			 title XXI) after the State plan.
						208.Encouraging
			 culturally appropriate enrollment practicesSection 1903(a)(2) (42 U.S.C. 1396b(a)(2))
			 is amended by adding at the end the following new subparagraph:
				
					(E)an
				amount equal to 75 percent of so much of the sums expended during such quarter
				(as found necessary by the Secretary for the proper and efficient
				administration of the State plan) as are attributable to translation or
				interpretation services in connection with the enrollment under this title of
				children of families for whom English is not their primary language;
				plus
					.
			209.Model of
			 Interstate coordinated enrollment and coverage processIn order to assure continuity of coverage of
			 low-income children under the Medicaid program and the State Children’s Health
			 Insurance Program (SCHIP), the Secretary of Health and Human Services, in
			 consultation with State Medicaid and SCHIP directors, shall develop and
			 disseminate a model process for the coordination of the enrollment and coverage
			 under such programs of children who, because of migration of families,
			 emergency evacuations, educational needs, or otherwise, frequently change their
			 State of residency or otherwise are temporarily present outside of the State of
			 their residency.
			210.Elimination of
			 counting medicaid child presumptive eligibility costs against title XXI
			 allotmentSection 2105(a)(1)
			 (42 U.S.C. 1397ee(a)(1)) is amended—
				(1)in the matter
			 preceding subparagraph (A), by striking (or, in the case of expenditures
			 described in subparagraph (B), the Federal medical assistance percentage (as
			 defined in the first sentence of section 1905(b))); and
				(2)by amending
			 subparagraph (B) to read as follows:
					
						(B)[reserved]
						.
				211.Authority for
			 qualifying States to use portion of SCHIP allotment for any fiscal year for
			 certain medicaid expendituresSection 2105(g)(1)(A) (42 U.S.C.
			 1397ee(g)(1)(A)), as amended by section 201(b) of the National Institutes of
			 Health Reform Act of 2006 (Public Law 109–482) is amended by striking
			 fiscal year 1998, 1999, 2000, 2001, 2004, 2005, 2006, or 2007
			 and inserting a fiscal year.
			212.Application of
			 medicaid outreach procedures to all pregnant women and children
				(a)In
			 generalSection 1902(a)(55)
			 (42 U.S.C. 1396a(a)(55)) is amended by striking individuals for medical
			 assistance under subsection (a)(10)(A)(i)(IV), (a)(10)(A)(i)(VI),
			 (a)(10)(A)(i)(VII), or (a)(10)(A)(ii)(IX) and inserting child
			 and pregnant women for medical assistance (including under clauses (i)(IV),
			 (i)(VI), (i)(VII), and (ii)(IX) of paragraph (10)(A)).
				(b)Effective
			 date
					(1)In
			 generalExcept as provided in paragraph (2), the amendment made
			 by subsection (a) takes effect on January 1, 2008.
					(2)Exception for
			 State legislationIn the case of a State plan under title XIX of
			 the Social Security Act, which the Secretary of Health and Human Services
			 determines requires State legislation in order for the plan to meet the
			 additional requirements imposed by the amendment made by subsection (a), the
			 State plan shall not be regarded as failing to comply with the requirements of
			 such Act solely on the basis of its failure to meet these additional
			 requirements before the first day of the first calendar quarter beginning after
			 the close of the first regular session of the State legislature that begins
			 after the date of enactment of this Act. For purposes of the previous sentence,
			 in the case of a State that has a 2-year legislative session, each year of the
			 session shall be considered to be a separate regular session of the State
			 legislature.
					IIIEffective
			 Date
			301.Effective
			 dateUnless otherwise
			 provided, the amendments made by this Act shall take effect on October 1, 2007,
			 and shall apply to child health assistance and medical assistance provided on
			 or after that date without regard to whether or not final regulations to carry
			 out such amendments have been promulgated by such date.
			
